



COURT OF APPEAL FOR ONTARIO

CITATION: Ross v. Ross, 2019 ONCA 724

DATE:  20190916

DOCKET: C66530

Hoy A.C.J.O., Tulloch and Jamal
    JJ.A.

BETWEEN

J.
    Gordon Ross, Estate Trustee for the Estate of Mary Elizabeth Grafton, Deceased

Appellant (Respondent)

and

James H. Ross, J. Grafton Ross
    and S. Graeme Ross

Respondents (Applicants)

W. Gerald Punnett, for the appellant,
    J. Gordon Ross

Mark A. Radulescu, for the respondents

Heard and released orally:  September 12, 2019

On
    appeal from the order of Justice D.A. Broad of the Superior Court of Justice,
    dated January 25, 2019.

REASONS FOR DECISION

[1]

The appellant appeals the order sentencing him
    to 15 days in jail, to be served on weekends, for contempt of an order relating
    to the passing of the accounts of his aunts estate.

[2]

We agree with the appellant that the sentencing
    judge erred in principle in considering that the appellant had not put forward
    a plan for adequate supervision of house arrest terms in concluding that a conditional
    sentence was not appropriate in the circumstances. We also conclude that such
    error affected the sentence imposed.

[3]

The respondent concedes that the appellant has
    now purged his contempt. The appellant is a lawyer who has practised law for
    over 45 years. He is now 73 years of age, has no prior convictions, and had no
    prior findings of contempt. The sentencing judge found that his non-compliance
    arose from a failure to understand and appreciate or to ignore the need for,
    and importance of, complying with the order within the specified time or within
    any reasonable time. It is difficult to conclude that this amounts to a
    callous disregard for the courts authority.

[4]

In all of the circumstances, we suspend and set
    aside the sentence imposed and order the appellant to follow-up on any further
    order imposed out of the passing of accounts scheduled for October 31, 2019
    with diligence and with the assistance of counsel.

[5]

In all of the circumstances, there should be no
    costs in this matter.

Alexandra
    Hoy A.C.J.O.

M.
    Tulloch J.A.

M.
    Jamal J.A.


